 256DECISIONS OF NATIONAL LABOR RELATIONS BOARDIt having been found that the Respondent has failed and refused to bargain collec-tively with the affiliated Council as the exclusive representative of its employees in theappropriate unit at the Fenway store, it will therefore be recommended that theRespondent,upon request,bargain collectively with the affiliated Council as the rep-resentative of such',employees,with respect to their rates of pay, wages,hours ofemployment,and other conditions of employment and, if an agreement is reached,embodyits terms in a signed agreement.Since the unfair labor practices found to have been committedby theRespondentgo to the very heart of the Act and indicate an intent to interfere generally with therights of the employees guaranteedby the Act,the preventative purposesof the Actwill be thwarted unless the order is coextensive with the threat.Therefore,in order tomake more effective the interdependent guarantees of Section 7 and to prevent arecurrence of the unfair labor practices which burden and obstruct commerce,itwillbe recommended that the Respondent cease and desist from infringing in any mannerupon the rights guaranteed in Section7 of the Act.Upon the basis of the above findings of fact, and upon the entire record in thecase, the Trial Examiner makes the following:CONCLUSIONS OF LAW1.Sears Roebuck Employees'Council, Local 1635,RetailClerks InternationalAssociation, AFL (the affiliated Council), and Sears Roebuck Employees' Council(unaffiliated) (the unaffiliated Council),and its Local No. 1 are each labor organiza-tions within the meaning of Section 2 (5) of the Act.2.All selling and nonselling employees employed at the Respondent's Fenwaystore excluding group office personnel,executives,personnel department employees,lease department employees,cafeteria personnel,service station employees,driversand helpers,guards,professionals,and supervisors as defined in the Act constitutea unit appropriate for the purposes of collective bargaining within the meaning ofSection 9 (b) of the Act.3.Sears Roebuck Employees' Council, Local 1635, Retail ClerksInternationalAssociation,AFL, has been at all times since January 21, 1953, and now is, theexclusive representative of all the employees in the aforesaid appropriate unit forthe purposes of collective bargaining within the meaning of Section 9(a) of the Act.4.By failing and refusing to bargain collectively on January 22, 1953, and at alltimes thereafter, as found above, with Sears Roebuck Employees' Council, Local1635,Retail Clerks International Association,AFL, theRespondent has engaged inand is engaging in unfair labor practices within the meaning of Section 8(a) (1) (5)of the Act.5.By dominating and interfering with the formation and administration,by con-tributing financial and other support to, and by recognizing and dealing with theunaffiliated Council, as found above,the Respondent has engaged in and is engaginginunfair labor practices within the meaning of Section 8(a) (1) (2) of the Act.6.By interfering with,restraining,and coercing its employees,as found above, inthe exercise of the rights guaranteed to them by Section 7 of the Act,the Respondenthas engaged in and is engaging in unfair labor practices within the meaning of Section8 (a) (1) of the Act.7.The aforesaid unfair labor practices are unfair labor practices affecting com-merce within the meaning of Section 2 (6) and(7) of the Act.[Recommendations omitted from publication.]MONTGOMERYWARD & Co.andINTERNATIONALBROTHERHOOD OFTEAMSTERS,CHAUFFEURS,WAREHOUSEMEN& HELPERSOF AMERICA,WAREHOUSE,MAIL ORDER AND DISTRIBUTION WORKERS'LOCAL No.838,AFL,PETITIONER.Cases Nos. 17-RC-1752 and 17-RC-1788.October 5, 1954Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National LaborRelations Act, a consolidated hearing was held before William J.110 NLRB No. 29. MONTGOMERY WARD & CO.257Cassidy, hearing officer.The hearing officer's rulings made at thehearing are free from prejudicial error and are hereby affirmed.Upon the entire record in these cases, the Board finds :1.The Employer is engaged in commerce within the meaning ofthe Act.2.The labor organizations involved claim to represent certainemployees of the Employer.:'3.Questions affecting commerce exist concerning the representa-tion of employees of the Employer within the meaning of Section 9,(c) (1) and Section 2 (6) and (7) of the Act.4.The appropriate units :(a)Retail store (Case No. 17-RC-1788)In its petition, the Petitioner, hereinafter referred to as the Team-sters, sought a unit of all employees of the Employer's Kansas City,Missouri, retail store, excluding employees covered by contracts withother labor organizations, guards, professional employees, and super-visors.However, the Teamsters stated at the hearing that it wouldnot object if the Board included in the unit any employees coveredby contracts with other labor organizations.The BTC and theCarpenters would exclude the carpenter, whom they previously rep-resented on a separate basis.The Employer contends that the car-penter should be included in the overall unit.The Retail clerks didnot state a position regarding the unit placement of the carpenters.The parties are also in disagreement as to the placement of regularpart-time and temporary employees.As to the carpenter, following a Board-directed election,2 the BTCwas certified in 1947 as representative of a unit consisting of all car-penters and painters at the Employer's retail store, including furni-ture finishers, extra and apprentice carpenters, and extra painters.IRetail Clerks,InternationalAssociation,Local No. 782,AFL, herein called RetailClerks, was permitted to intervene in Case No.17-RC-1788 on the basis of a proper show-ing of interestInternational Union of Operating Engineers,Firemen and Oilers,Local 6and 6-A, AFL,herein called Operating Engineers,was permitted to intervene in Case No17-RC-1752 on the basis of a prior Board certification and recent representation of theEmployer'smail-order house engineers and firemen in a separate unitBrotherhood ofPainters,Decorators and Paperhangers of America, District Council No 3, AFL, inter-vened at the hearing in both cases merely to disclaim any interest in representing the Em-ployer'spainters and furniture finishers as a separate unit.Building and ConstructionTrades Council of Kansas City and Metropolitan Area, AFL, herein called BTC, and itsaffiliate,United Brotherhood of Carpenters and Joiners of America,District Council ofKansas City and Vicinity,AFL, herein called Carpenters,were permitted to intervene inboth cases on the basis of prior Board certifications of BTC and their recent representa-tion of certain employees of the Employer's retail store and mail-order houseThe Employer denies that BTC and the Carpenters are labor organizations. Amongother functions,both of these unions act as bargaining agents in collective-bargaining nego-tiations for their affiliated local unionsWe find,therefore,that both unions are labororganizations within the meaning of Section 2 (5) of the ActMetallic Building Com-pany,98 NLRB 386 at 387, footnote 3, and 395;enfd 204 F.2d 826(C. A 5), cert.denied347 U S 9112Montgomery Ward & Company, Incorporated,73NLRB 416338207-55-vol 110-18 258DECISIONS OF NATIONAL LABOR RELATIONS BOARDThe Employer and BTC thereafter engaged in bargaining negotia-tions each year resulting in oral agreements with respect to theseemployees, but never executed a written contract.At the time of thehearing, only 1 carpenter and 2 furniture finishers, of the above cate-gories, remained employed at the retail store.The BTC and Car-penters seek to exclude the one carpenter, but not the furniturefinishers.aThe oral bargaining history for the carpenter clearly doesnot warrant his exclusion from the unit and, as a one-man unit is notappropriate for the purposes of collective bargaining,4 we shall notdirect a separate election for the one carpenter but shall include himin the overall unit.The Teamsters and the Employer would include regular part-timeemployees in the unit, whereas the Retail Clerks would exclude anysuch employees working less than 9 hours per week. In accord withour usual practice we shall include all regular part-time employees inthe unit and shall permit them to vote in the election.5The Teamsters and the Retail Clerks would exclude temporaryemployees from the unit.The Employer contends that they shouldbe included as they enjoy the same facilities, receive some of the samebenefits, and perform work similar to that performed by the full-timeemployees.These employees are hired for only a specified time ofshort duration during a peak selling period.We do not believe thatthey have a sufficient community of interest with the other employeesto warrant their inclusion.Accordingly, we shall exclude them fromthe unit.We find that all employees of the Employer's Kansas City,Missouri,retail store, including the carpenter and regular part-time employees,but excluding temporary employees, guards, professional employees,and supervisors as defined in the Act, constitute a unit appropriate forthe purposes of collective bargaining within the meaning of Sec-tion 9 (b) of the Act.(b)Mail-order house (Case No. 17-RC-1752)The Teamsters requests an overall unit of all employees of theEmployer's Kansas City, Missouri, mail-order house, with the usualexclusions.As with the retail store, the Teamsters stated at the hear-ing that it would not object if the Board included in the unit anyemployees covered by contracts with other unions.The OperatingEngineers seeks a separate unit of engineers and firemen and theBTC and the Carpenters jointly seek the exclusion of carpenters andmillwrights.The Employer contends that only an overall unit isappropriate.The parties are also in disagreement concerning theplacement of temporary employees.3 The furniture finishers are members of the Painters Union which,as already men-tioned,has disclaimed any interest in their separate representation'General TextileMills,Inc,109 NLRB 263aCrown Drug Company,108 NLRB 1126 MONTGOMERY WARD& CO.259Engineers and firemen:In 1943, following a Board-directed elec-tion,6 the 'Operating Engineers was certified for a unit of engineersand firemen.The last written contract between the Employer andthe Operating Engineers expired in 1952.An oral agreement wasmade for the year 1953. The unit which has been represented by theOperating Engineers consists of approximately 4 firemen and 4 engi-neers who work in the boilerroom. As these employees are supervisedby a licensed engineer, they are not required to possess licenses.All,however, except one engineer and one fireman have their respectivelicenses.Some transfers have been made to and from this unit since1943, primarily as a result of decreased boilerroom activity during thesummer months.We find that the engineers and firemen constitute a functionallydistinct and coherent group who may constitutea separateappropri-ate unit if they so desire.They may also be included in an overallunit.Carpenters and millwrights :After a Board-directed election' in1943, the BTC was certified as representative for a unit of carpenters,millwrights, electricians, plumbers,painters,cabinetmakers, andglaziers.The Employer and the BTC have engaged in collective-bargaining negotiations each year concerning these employees, withthe Carpenters joining in the negotiations in behalf of the carpentersand millwrights, and have made oral agreements but have neverexecuted a written contract.The BTC stated at the hearing thatitdid not intervene in behalf of the electricians, plumbers, andpainters.The BTC and the Carpenters did intervene, however, forthe purpose of seeking the exclusion of the carpenters and the mill-wrights from the overall unit.The carpenters perform carpentry work necessary to construct ormaintain structural woodwork and equipment on company property,including doors and floors, using carpenters' tools and power-drivenwoodworking machines.The two millwrights 8 inspect, adjust, andrepair the Employer's pneumatic tube conveying system and performinstallation or maintenance work on conveyors or related mechanicalequipment.The Employer does not have an apprenticeship program for theseemployees, its payroll does not list a journeyman classification, andthese employees are required to perform work outside of their classifi-cations.The Employer, however, does have an on-the-job trainingprogram for these employees and all of them, except one employeewho was hired at the top job rate as an experienced carpenter, havecompleted this training program.The Employer's payroll lists vari-6Montgomery Ward & Company,Incorporated,53 NLRB 13007Montgomery Ward & Company,Incorporated,53 NLRB 13008The Employer employs two employees,Heidbrink and Gerguson,whom it now classifiesas mainttenance mechanics although they are performing millwright duties 260DECISIONSOF NATIONAL LABOR RELATIONS BOARDous pay grade levels and all the carpenters and millwrights are receiv-ing the top job rate.Furthermore, the majority of the work of theseemployees is in their job classifications.The collective-bargaining history described above provides insuf-ficient basis for the exclusion of the carpenters and millwrightsrequested by the BTC and Carpenters Union.We believe that thecarpenters and nillwrights are craftsmen who may, if they so desire,constitute a separate appropriate unit.9These employees may also beincluded in an overall unit requested by the Teamsters.Temporary employees:Unlike the retail store's temporary em-ployees it appears that the mail-order house temporary employees mayhave a substantial likelihood of permanent employment.However,,the record is insufficient upon which to determine the placement ofthese employees and, accordingly, we shall permit them to vote sub-ject to challenge.In the circumstances of this case, we shall direct elections in thefollowing voting groups:(1)All the Employer's engineers and firemen employed at its Kan-sas City, Missouri, mail-order house, excluding supervisors as definedin the Act and all other employees.(2)All the Employer's carpenters and millwrights employed at itsKansas City, Missouri, mail-order house, excluding supervisors asdefined in the Act and all other employees.(3)All the employees of the Employer's Kansas City, Missouri,mail-order house, including part-time employees but excluding guards,professional employees, supervisors as defined in the Act, and em-ployees in voting groups (1) and (2).If a majority of the employees in voting groups (1) and (2) selectthe labor organization seeking to represent them separately thoseemployees will be taken to have indicated their desire to constitute aseparate appropriate unit and the Regional Director conducting theelections is instructed to issue a certification of representatives to thelabor organization seeking and selected in each group for such unitwhich the Board, in such circumstances, finds to be appropriate forpurposes of collective bargaining.If a majority of the employees invoting groups (1) and (2) vote for the labor organizations seekingto represent them separately and if a majority of the employees invoting group (3) vote for the Teamsters, the Regional Director isinstructed to issue a certification of representatives to the Teamstersfor a separate unit of employees described in that voting group whichUAs no severance problem is involved concerning this group of employees,we find itunnecessary to pass upon the Employer's contentions relating to the propriety of the BTCand Carpenters representing these employeesAlthough the BTC and Carpenters did notspecifically request a separate election among the carpenters and millwrights they havesubmitted an adequate showing of interest and we shall provide for such election. THE HEATING, PIPING & AIR CONDITIONING CONTRACTORS 261the Board, under the circumstances, finds appropriate for the pur-poses of collective bargaining.On the other hand, if a majority of the employees in either votinggroup (1) or (2), or both, do not vote for the labor organizationwhich is seeking to represent them in a separate unit, the employeesin such group or groups will be included in the overall unit and theirvotes pooled with those of voting group (3),10 and the RegionalDirector conducting the elections is instructed to issue a certification,of representatives to the labor organization selected by a majorityof the employees in the pooled group which the Board, in such cir-cumstances, finds to be a unit appropriate for the purposes ofcollective bargaining.[Text of Direction of Elections omitted from publication.]10 If the votes are pooled,they are to be tallied in the following manner:The votes forthe union seeking the separate unit shall be counted as valid votes,but neither for noragainst the union seeking to represent the more comprehensive unit; all other votes areto be accorded their face value,whether for representation by the union seeking the com-prehensive group or for no union.THE HEATING, PIPING & AIR CONDITIONING CONTRACTORS, CINCINNATIASSOCIATIONandJOURNEYMENPIPEFITTERSLOCAL No. 392, UNITEDASSOCIATION OF JOURNEYMEN AND APPRENTICESOF THE PLUMBINGAND PIPE FITTING INDUSTRY OF THE UNITED STATES AND CANADA,AFL,1 PETITIONER'CINCINNATI MASTERPLUMBERS ASSOCIATIONandPLUMBERS AND GASFITTERSLOCAL UNIONNo.59, UNITED ASSOCIATION OF JOURNEYMENAND APPRENTICESOF THEPLUMBING AND PIPE FITTINGINDUSTRYOF THE UNITED STATES ANDCANADA,AFL,2 PETITIONER.CasesNos.9-RC-2218 and 9-RC-2259. October 6, 1954Decision and Direction of ElectionsUpon petitions duly filed under Section 9 (c) of the National-Labor Relations Act, the above-entitled cases were consolidated byorder of the Regional Director for the Ninth Region and a hearing onthe consolidated cases was held before William G. Wilkerson, hearingofficer .3The hearing officer's rulings made at the hearingare freefrom prejudicial error and are hereby affirmed' The hearing officeriHerein called the Pipefitters.z 1 lereincalled thePlumbers.As the record and briefs adequately present theissues and positions of the parties, wedeny thePlumbers'request fororalargument.4The Plumbers,SheetMetalWorkers International Association,Local 141,and theInternational Hod Carriers,Building and CommonLaborers Union of America,Local 265,AFL, none ofwhom claimed to representdirectlyany of the pipefitters involved,were per-mitted bythe hearing officer to intervene specially in Case No.9-RC-2218, on the basis oftheir assertionthat the certificationof the Pipefitters would adversely affect their juris-dictional interests with respectto thecrafts they represent.The Pipefitters,who do notseek to represent the plumbersinvolvedin Case No. 9-RC-2259, were likewise permitted110 NLRB No. 34.